                           THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARY ANN BAUER,                                              )
                                                             )
         Plaintiff,                                          )
                                                             )
v.                                                           )   Case no. 3:18-CV-01293
                                                             )
MICHAEL S. FITZHUGH,                                         )   Judge Eli J. Richardson
BERNARD SALANDY, and                                         )
RUTHERFORD COUNTY, TENNESSEE,                                )   Barbara D. Holmes, Magistrate Judge
                                                             )
        Defendants.                                          )   Jury Demand
                                                             )

     DEFENDANTS’ MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

         Come Defendants, by and through counsel, pursuant to Fed. R. Civ. P. 12(b)(6)

and (c), and move this court for a partial judgment on the pleadings. In support of their

motion, Defendants aver that Count II of the Amended Complaint (Doc. 27) fails to state

a claim upon which relief can be granted because:

1.       The averments in Count II of the Amended Complaint attempt to state a claim

under Tennessee state law for an alleged injury caused by a health care provider’s

provision of and/or failure to provide health care services to a person. Specifically,

Plaintiff alleges that Defendants and Rutherford County’s contracted medical personnel

failed to properly identify suicidal ideation exhibited by her son (hereinafter referred to

as “Decedent”) which resulted in Decedent committing suicide while in the Rutherford

County Adult Detention Center (hereinafter referred to as “the RCADC”);




                                                         1
U:\006408-000170\Motion for Judgment on Pleadings.docx
     Case 3:18-cv-01293 Document 50 Filed 03/27/20 Page 1 of 4 PageID #: 161
2.       Therefore, Plaintiff’s claim is a health care liability action as defined by the

Tennessee Health Care Liability Act (Tenn. Code Ann. §§ 29-26-101 to -122), and more

specifically, Tenn. Code Ann. § 29-26-101(a)(1);

3.       Tennessee Code Annotated § 29-26-122(a) provides that a plaintiff in a health care

liability action in which expert testimony is required “shall file a certificate of good faith

with the complaint” which contains certain information about the plaintiff or plaintiff’s

counsel’s consultation with a consulting expert regarding the merits of the action;

4.       Plaintiff alleges in the Amended Complaint that Defendants failed to provide

adequate medical care and, more specifically, failed to properly identify and/or respond

to suicidal ideation exhibited by Decedent who subsequently committed suicide at the

RCADC;

5.       In order to prove her claim of inadequate medical care, Plaintiff will necessarily

have to present testimony of a medical expert;

6.       Plaintiff did not file a certificate of good faith with either of her complaints;

7.       The Tennessee Supreme Court has held that the filing of such a certificate is

mandatory. See Myers, 382 S.W.3d at 309. Tennessee Code Annotated § 29-26-122(c)

provides that the failure of a plaintiff to file an appropriate certificate of good faith “shall,

upon motion, make the action subject to dismissal with prejudice.”;

8.       Tennessee Code Annotated § 29-26-121(a) provides that a plaintiff or authorized

agent is required to give particularized written notice of a potential health care liability

claim at least 60 days before the filing of a complaint;




                                                         2
U:\006408-000170\Motion for Judgment on Pleadings.docx
     Case 3:18-cv-01293 Document 50 Filed 03/27/20 Page 2 of 4 PageID #: 162
9.       There is no evidence in the record that Plaintiff or anyone else gave the required

written notice of her claim as required by § 29-26-121(a);

10.      Tennessee Code Annotated § 29-26-121(b), as interpreted by the Tennessee

Supreme Court, requires a plaintiff in a health care liability claim to state in the complaint

whether she complied with § 29-26-121(a). See Myers v. AMISUB (SFH), Inc., 382 S.W.3d

300, 309 (Tenn. 2012);

11.      Neither the original Complaint (Doc. 1) nor the Amended Complaint state that

Plaintiff gave pre-suit notice as required by Tenn. Code Ann. § 29-26-121(a)(1);

12.      In Foster v. Chiles, 467 S.W.3d 911 (Tenn. 2015), the Tennessee Supreme Court held

that “dismissal without prejudice is the proper sanction for noncompliance with Tenn.

Code Ann. § 29-26-121(a)(1).” Id. at 916.

         Based on the foregoing and the more detailed arguments set forth in their

memorandum of law in support of this motion, which is incorporated herein by reference,

Defendants respectfully submit that his Court should enter an order dismissing Count II

of the Amended Complaint with prejudice for failure to file a certificate of good faith and

enter partial judgment on the pleadings as a matter of law. In the alternative, Defendants

respectfully submit that this Court should enter an order dismissing Count II of the

Amended Complaint without prejudice for failure to file pre-suit notice and enter partial

judgment on the pleadings as a matter of law.




                                                         3
U:\006408-000170\Motion for Judgment on Pleadings.docx
      Case 3:18-cv-01293 Document 50 Filed 03/27/20 Page 3 of 4 PageID #: 163
                                                         Respectfully submitted,

                                                         HUDSON, REED & CHRISTIANSEN, PLLC

                                                         By: __s/ D. Randall Mantooth________
                                                                Nicholas C. Christiansen, #30103
                                                                D. Randall Mantooth, #13875
                                                                16 Public Square North
                                                                Murfreesboro, TN 37130
                                                                (615) 893-5522
                                                                nchristiansen@mborolaw.com
                                                                rmantooth@mborolaw.com

                                                               Attorneys for Defendants




                                       CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendants’ Motion for Partial
Judgment on the Pleadings has been forwarded by electronic means via the court’s
electronic filing system to:

Robert D. MacPherson, Esq.
MacPherson & Youmans, P.C.
107 S. Greenwood Street, Suite B
Lebanon, TN 37087
rdmacpherson@macyolaw.com

on this the 27th day of March, 2020.

                                                               By:    s/D. Randall Mantooth
                                                                      D. Randall Mantooth




                                                           4
U:\006408-000170\Motion for Judgment on Pleadings.docx
     Case 3:18-cv-01293 Document 50 Filed 03/27/20 Page 4 of 4 PageID #: 164
